   Case 2:19-cv-02491-DMG-JC Document 35 Filed 10/03/19 Page 1 of 2 Page ID #:229

Name and address:
Andrew F. Halaby (SB# 282519)
Snell & Wilmer L.L.P.
350 South Grand Avenue, Suite 3100, Los Angeles, CA 90041
Telephone: (213) 929-2500
Fax: (213) 929-2525
ahalaby@swlaw.com



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
VITALITY GROUP INTERNATIONAL, INC., a                           CASE NUMBER:
Delaware corporation,                                                            2:19-cv-02491 DMG(JCx)
                                                 PLAINTIFF(S)
                              v.

VITALITY HEALTH PLAN OF CALIFORNIA, INC., a                                REQUEST FOR APPROVAL OF
California corporation,                                                  SUBSTITUTION OR WITHDRAWAL
                                               DEFENDANT(S)
                                                                                 OF COUNSEL

                                                     INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel" (Form G-123), instead of this
"Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 ).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.

SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number'):

 Name: Mark A. Campbell                                                           CA Bar Number: 93595~~~~~~~~




 Firm or agency: Murphy Campbell Alliston & Quinn

 Address: 8801 Folsom Boulevard, Suite 230, Sacramento, CA 95826

 Telephone Number: (9 16) 400-2300
                       ~~~~~~~~~~~~~
                                                                    Fax Number:     (916) 400-23 11
                                                                                   ...;_____;_~~~~~~~~~~~~




 E-mail: mcampbell@murphycampbell.com

 Counsel of record for the following party or parties: Vitality Health Plan of California, Inc.




 Other members of the same firm or agency also seeking to withdraw:     ~~~~~~~~~~~~~~~~~~




G-Ol (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                      Page l of 2
      Case 2:19-cv-02491-DMG-JC Document 35 Filed 10/03/19 Page 2 of 2 Page ID #:230


SECTION II - NEW REPRESENTATION

0       No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
O       The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed prose, as self-represented litigants.

lg]     The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

        Name: Andrew F. Halaby                                                              CA Bar Number: 282519
        Firm or agency: Snell & Wilmer L.L.P.

        Address: 350 South Grand Avenue, Suite 3100, Los Angeles, California 90041

        Telephone Number: (2 13) 929-2500
                              -'-----'-~~~~~~~~~~~
                                                                         Fax Number:          (213) 929-2525
                                                                                             ~-'-~~~~~~~~~~~~




         E-mail: ahalaby@swlaw.com


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.

      Date: 10/03/2019                                Signature: Isl Mark A. Campbell

                                                      Name:         Mark A. Campbell

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section IL I am a member in good standing of the Bar of this Court.


      Date: 10/03/2019                                Signature: Isl Andrew F. Halaby

                                                      Name:         Andrew F. Halaby

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                          IE] substitution of counsel as specified above.
                                          D representing myself prose in this case.

       Date: 10/03/2019                                Signature:

                                                       Name:        Brian Barry                                )

                                                       Title:       Presidient

G-01 (06/ 13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                         Page 2 of2
